DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 15/177,240.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication US20190295432 is published on 9/26/2019
Claims 1-22 are pending.

Objection
Claim 1 appears to have a typographical error of opening a bracket and not closing it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7,10-19,21,22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number US 4979137 A to Gerstenfeld et al. ( Gerstenfeld) in view of US Patent Number 9980559 B2  Randolph et al. (Randolph)  and further in view of US 20080036875 A1 to Jones et al.(Jones).

Claim 1. Gerstenfeld teaches  an air traffic control for ATC simulator (Fig.3; col.1 lines 12-15 navigation monitor system and air-traffic monitor system connected to flight management; col.9 lines 1-3 workstation simulator) comprising: 
computer module to be an air traffic control (col.9 lines 3-12) for simulator (col.9 lines 38-42)and with console display of panoramic view for graphics driver modules (Fig.3 wide and unobstructed view of extensive area in all direction  display; col.6 lines 26-38 variety of scenarios to a trainee from radar displays ) 

a first cart body supported by a first cart plurality of wheels, the first cart body having a first cart top surface and defining a first cart interior there below; at least one first cart mounting attachment extending above the first cart top surface (Fig.1 element 14 cart body and top surface as a computer center, element 30 plurality of wheels; Fig.8b element 92 for hub attachments;  col.10 lines 65-67 mounting attaching surfaces)
a first cart pair of visual displays connected to the at least one first cart mounting attachment above the first cart top surface, the first cart pair of visual displays being removable from the at least one first cart mounting attachment for storage in the first cart interior (col.10 lines 30-37 display monitors as an additional accessories are removable; so could be moved to any interior storage) ; at least one first cart console display placed on the first cart top surface and removable therefrom for storage in the first cart interior with the first cart pair of visual displays, the at least one first cart console display being smaller than each of the first cart pair of visual displays; a first cart graphics driver module arranged in the first cart interior and connected to the first cart pair of visual displays (col.10 lines 31-34 monitors are detachable and hence a smaller console display monitors could be arranged on top surface with bigger visual monitors with moving around accessory mounting panels; A console displays usefully  is preferably manufactured smaller than the visual displays  since it could be stored in cup boards or easy to relocate the display positions with or without the respective cart when not in use; Fig.11 elements 306, 308 mounting attachments and pair of visual displays; hardware graphics module ); 
a first cart computer module arranged in the first cart interior and connected to the at least one first cart console display; a first cart network switch arranged in the first cart interior in signal communication with the first cart graphics driver module and the first cart computer module (col. 9 lines 15-22 computer module and other instrumentation on cart; Fig.9 The height adjustable work surface can also be adjusted to accommodate different tasks such as using a computer or other instrumentation supported on the work surface 14 or to store items; col.3 lines14-16 indicating cart network switch arrangements is flexible in the first cart interior in signal communication with the first cart graphics driver module and the first cart computer module with Fig. 23-24 indicating one of the aspects ) ; and 
a first cart power module connected to the first cart pair of visual displays, the at least one first cart console display, the first cart graphics driver module, the first cart computer module and the first cart network switch, the first cart power module being connectable to external power (Fig. 15 element 304 cart power module and strip for other modules); and 
a second rolling cart including:
 a second cart body supported by a second cart plurality of wheels, the second cart body having a second cart top surface and defining a second cart interior there below (workstation for a second card arrangement with wheels very similar to the first cart as referred above ); at least one second cart mounting attachment extending above the second cart top surface (Fig. 12 , 23, 24 second rolling cart with top surface mounting attachments for extensions; Fig.1 element 14 cart body and top surface as a computer center, element 30 plurality of wheels; Fig.8b element 214 col.10 lines 65-67 mounting attaching surfaces); 
a second cart pair of visual displays connected to the at least one second cart mounting attachment above the second cart top surface, the second cart pair of visual displays being removable from the at least one second cart mounting attachment for storage in the second cart interior; at least one second console display placed on the second cart top surface and removable therefrom for storage in the second cart interior with the second cart pair of visual displays, the at least one second cart console display being smaller than each of the second cart pair of visual displays; a second cart graphics driver module arranged in the second cart interior and connected to the second cart pair of visual displays (col.10 lines 31-34 console display monitors on top surface; Fig.11 elements 306, 308 mounting attachments and pair of visual displays); 
a second cart computer module arranged in the second cart interior and connected to the at least one second cart console display; a second cart network switch arranged in the second cart interior in signal communication with the second cart graphics driver module and the second cart computer module (col. 9 lines 15-22 computer module and other instrumentation on cart; Fig.9 The height adjustable work surface 14 can also be adjusted to accommodate different types of tasks such as using a computer or other instrumentation supported on the work surface 14 or to store items ); and 
a second cart power module connected to the second cart pair of visual displays, the at least one second cart console display, the second cart graphics driver module, the second cart computer module and the second cart network switch, the second cart power module being Fig. 15 element 304 cart power module and strip for external connections); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate above multiple rolling cart features, as taught by Randolph, for an air traffic controlling ATC simulator with portable console display for graphics driver module of Gerstenfeld, in order to obtain mobile cart movement of ATC controller  .
Gerstenfeld in combination with Randolp teaches the cart mounting attachments are arranged so that the first and second cart pairs of visual displays collectively form a wide display, the first and second cart are in network signal communication and both the first and second cart computer console are independently configured to drive the first and second cart pairs of visual displays using the first and second cart graphics drivers modules (Gerternfeld: graphics modules; Randolp: first and second cart multiple displays as above) but does not indicate  the first and second cart network switches to display a simulated panoramic display.
Jones however teaches network switches and panoramic view (Fig.10 network switches; Para 0045 depicts that a sensor capable of collecting an image may be mounted on to a mechanical pivot and moved through an arc 3, 4 to generate a panoramic view of a scene such as for an airport). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the first and second cart network switches to display a simulated panoramic display, as taught by Jones,  into the rolling carts ATC simulator of Gerstenfeld in combination with Randolph, so complete airport view is covered. 

 

Claim 2. Gerstenfeld in combination with Randolp and Jones teaches the ATC simulator of claim 1, further comprising a third rolling cart (an additional connected)  including: a third cart body supported by a third cart plurality of wheels, the third cart body having a third cart top surface and defining a third cart interior there below;
 at least one third cart mounting attachment extending above the third cart top surface; a third cart visual display connected to the at least one first cart mounting attachment above the first cart top surface, the third cart pair of visual display being removable from the at least one third cart mounting attachment for storage in the third cart interior; at least one third cart console display placed on the third cart top surface and removable therefrom for storage in the third car interior with the third cart visual display, the at least one third cart console display being smaller than the third cart visual display; a third cart graphics driver module arranged in the third cart interior and connected to the third cart visual display; a third cart computer module arranged in the third cart interior and connected to the at least one third cart console display; a third cart network switch arranged in the third cart interior in signal communication with the third cart graphics driver module and the third cart computer module; and a third cart power module connected to the third cart visual display, the at least one third cart console display, the third cart graphics driver module, the third cart computer module and the third cart network switch, the third cart power module being connectable to external power; wherein the third cart mounting attachment is arranged so that the third cart visual display collectively forms a panoramic display together with the first and second cart pairs of visual displays, the third cart network switch is in signal communication with the first and second cart network switches and Fig.12, 13 of Randolp indicates a group of workstations to include a third cart computer module with possible arrangement in a third cart interior connected to console display; Network switch arranged in the third cart interior could well be in signal communication with the third cart computer module connectable to be configured with external power switches and displays).Claim 5. Gerstenfeld in combination teaches ATC simulator of claim 1, wherein a front-to-back depth of each of the first and second cart bodies is less than 32 inches (Fig.1 element 14 front-to-back depth W is flexible to be less than 32 inch).Claim 6. Randolph teaches ATC simulator of claim 5, wherein a side-to-side width of each of the first and second cart bodies is sufficient to completely accommodate a width of the first and second cart pairs of visual displays in the first and second cart interiors, respectively (col.5 lines 1-11   Second support arm could alternatively be in the form of a telescoping arm accommodating an extended position to support the work surface e.g. when work surface is in the extended position and can slid back into a retracted position when not in use).Claim 7. Gerstenfeld in combination teaches ATC simulator of claim 6, but wherein every one of the first and second cart pairs of visual displays is not indicated to be at least a 42 inch display. Randolp however teaches that workstation could include additional option in addition to display monitors  (col.10 lines 33-35 mounting displays sizes are flexible to adjust with other accessories; col.8 lines 44-48 workstation height adjustment done ). Depending on the desired standard 42inch monitor it would have been obvious by a person with ordinary skill in art  to design and manufacture a desk size that would accommodate a standard at least 42 inch monitor so to display clear panoramic views.
Claim 10. Gerstenfeld in combination teaches ATC simulator of claim 9, wherein the at least one first cart peripheral includes at least one of: a keyboard, a mouse, and a push-to-talk (PTT) headset (col.9 lines 15-20 computer and peripherals that could include a keyboard, a mouse, headset).Claim 11. Gerstenfeld in combination teaches ATC simulator of claim 1, wherein the at least one first and second cart mounting attachments are connected to the first and second cart bodies, respectively (Fig.1, 2 arrangements for suitable connections).Claim 12. Gerstenfeld teaches a method of using an air traffic control (ATC) simulator, the controlling computer module via the respective network switches ( Fig.3; col.1 lines 12-15 navigation monitor system and air-traffic monitor system connected to flight management; col.9 lines 1-3 workstation simulator computer module to be an air traffic control as in col.9 lines 3-12 for simulator). 
Gerstenfeld does not teach two rolling  carts. Randolp teaches transporting at least two rolling carts to a desired location ((Fig. 12 transportable two rolling cart;); removing a plurality of visual displays from interiors of the at least two rolling carts and mounting the plurality of visual displays above top surfaces thereof; arranging the plurality of visual displays adjacently such that the plurality of visual displays collectively form a display; removing at least one console display from the interior of at least one of the at least two rolling carts and placing the at least one console display on the top surface thereof (Fig.1 element 14 cart body and top surface as a computer center, element 30 plurality of wheels; Fig.8b element 214 col.10 lines 65-67 mounting attaching surfaces); connecting power modules of the at least two rolling carts to external power; connecting respective network switches of the at least two rolling carts; powering up electronic components of the at least two rolling carts, including the plurality of visual displays and at least one console display col.10 lines 31-34 console display monitors on top surface; Fig.11 elements 306, 308 mounting attachments and pair of visual displays), from the power modules Fig. 15 element 304 cart power module and strip for external connections); 

Jones however teaches network switches and panoramic view utilizing the simulated airport (Fig.10 network switches; Para 0045 depicts that a sensor capable of collecting an image may be mounted on to a mechanical pivot and moved through an arc 3, 4 to generate a panoramic view of a scene such as for an airport). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the first and second cart network switches to display a simulated panoramic display, as taught by Jones,  into the rolling carts ATC simulator of Gerstenfeld in combination with Randolp, so complete airport view is covered
 
Claim 13. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 12, wherein transporting the at least two rolling carts to a desired location includes loading the at least two rolling carts on a vehicle at an initial location and unloading the at least two rolling carts from the vehicle at the desired location (Randolp: FIGS. 9-11 illustrate the workstation in operation for adjusting the height of the work surface rolling carts loading and unloading for moving the workstation 10 between an in use mode and a storage and/or transportation mode).Claim 14. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 13, further comprising: after running the ATC simulation utilizing the simulated airport, shutting col.9 lines 23-57 shutting down the components and the rolling desks for transportation).Claim 15. Gerstenfeld in combination with  Randolph and Jones   teaches method of claim 12, wherein removing the plurality of visual displays from the interiors of the at least two rolling carts and mounting the plurality of visual displays above top surfaces thereof includes removing a pair of visual displays from the interior of each of the at least two rolling carts and mounting each pair of visual displays above the top surface of a respective one of the at least two rolling carts (Randolp: Col.10 lines 33-34 display monitors handling).
Claim 16. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 12, wherein transporting at least two rolling carts to a desired location includes transporting at least three rolling carts to the desired location, the plurality of visual displays are removed from interiors of the at least three rolling carts and mounted above the top surfaces thereof, and the at least three rolling carts are arranged adjacently such that the plurality of visual displays collectively form a panoramic display (Fig.12 more rolling carts to include a third one; col.9 lines 23-57 unloading accessories; col.10 lines 33-35 include display monitors) .

: col.5 lines 1-11   support arm could alternatively be in form of a telescoping arm accommodating an extended position to support the work surface for console display positions as placed on the top surface of a respective one of the at least two rolling carts) .Claim 18. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 17, wherein detecting the configuration of the ATC simulator from the controlling computer module in one of the at least two rolling carts includes designating one of the respective computer modules as the controlling computer module (Randolp: col.6 lines 60-63 motor control module on one workstation).Claim 19. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 18, further comprising using the controlling computer module to designate functions to be executed by the respective computer module not designated as the controlling computer module (col.9 lines 15-17 computer used only as one option).Claim 21. Gerstenfeld in combination with  Randolph and Jones  teaches method of claim 20, further comprising folding up a side desk from a side of at least one of the at least two rolling carts  (Fig.18 illustrates the use of the side vertical rails 16a, 16b for mounting additional col.10 lines 33-35 include mounting visual display monitors) .

Claims 8, 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 4979137 A to Gerstenfeld et al. ( Gerstenfeld) in view of US Patent Application Publication Number US 9980559 B2  Randolph et al. (Randolph) and  further  in view of US Patent Application Publication Number US 20080036875 A1 to Jones et al.(Jones) and in view of US 20050110461 A1  McConnell et al.( McConnell)   Mobile teaching cart with drawer electronic connections.

Claims 8 and 9. Gerstenfeld in combination with  Randolph and Jones  in combination with Halvorson teaches the ATC simulator of claim 1, wherein the first cart further includes a first cart peripheral drawer space located immediately below the first cart top surface (Fig.10 in an arrangement for storage mode) but Randolp does not include that first cart drawer location have peripherals immediately below the first cart top surface and  in signal communication with the first cart computer module. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate first cart peripheral drawer is located immediately below the first cart top surface and in signal communication with the first cart computer module, as taught by McConnell, into the system of Randolph combination, so that electronic communication equipment could be convneienky placed at various location of the cart. 
Claim 9. Randolph in combination with Halvorson the ATC simulator of claim 8, further comprising at least one first cart peripheral stored in the first cart  (Fig.9 The height adjustable work surface 14 can also be adjusted to accommodate different types of tasks such as using a computer or other instrumentation supported on the work surface 14 or to store items  ) but not in peripheral drawer and in signal communication with the first cart computer module. 
McConnell, however, teaches that first cart peripheral drawer is located immediately below the first cart top surface (Fig. 1 element 113 computer center drawers) and in signal communication with the first cart computer module (¶0088 communication signals for the different computers on cart system  being multiplexed between the Local Server 111 and computer 409 as in Fig.7).


     	 Claim 20  Gerstenfeld in combination with  Randolph and Jones method of claim 12, comprising opening a peripheral drawer of at least one of the at least two rolling carts and arranging peripherals therefrom. 
McConnell, however, teaches that first cart peripheral drawer is located immediately below the first cart top surface when opening a peripheral drawer of at least one of at least two rolling carts and arranging peripherals therefrom (Fig. 1 element 113 computer center drawers) and when signal communication with the first cart computer module could be opened without any special arrangement for the peripherals since they are independently wired).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate opening a peripheral drawer of at least one of the at least two rolling carts and arranging peripherals therefrom, as taught by McConnell, into the system of Gerstenfeld combination, so that electronic communication could be handled with lesser number of equipments. 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J HONG/Primary Examiner, Art Unit 3715